DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20120188713 A1).
As to claim 14, Chen discloses: An inner panel (back panel 12, inner at least with respect to plates 20, Fig. 1-2) for a computing device housing (intended use, computer housing clearly shown), the inner panel comprising: 
a first array of openings (e.g., 16 in first and second vents 14; alternatively, central 7 holes in upper left vent) through the inner panel; and 
a second array of openings (fan mounting holes surrounding vents 14, holes beneath fixing elements 18 and chutes 19, clearly shown but not labeled; alternatively, radial slots surrounding central 7 holes in upper left vent) extending through the inner panel and distributed amongst the first array of openings, the second array of openings being different than the first array of openings. 


    PNG
    media_image1.png
    882
    923
    media_image1.png
    Greyscale

As to claim 15, Chen discloses:
wherein the first array of openings has a first opening density and wherein the second array of openings has a second opening density different than the first opening density (see examples using the upper left vent, the fan mounting holes, and fixing elements 18 and chutes 19).

Allowable Subject Matter
Claims 1-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-13, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1 and 12, and at least in part, because claims 1 and 12 recite the following limitations: 
“an inner panel opposite the outer panel, the inner panel comprising a second array of 
an actuator to move the inner panel relative to the outer panel between (1) a first position in which the second array of openings are at least partially aligned with the first array of openings and the third array of openings are out of alignment with the first array of openings, and (2) a second position in which the third array of openings are at least partially aligned with the first array of openings and the second array of openings are out of alignment with the first array of openings” - claim 1;
“moving the inner panel to a first position relative to the outer panel to position a second array of openings in at least partial alignment with the first array of openings; and 
moving the inner panel to a second position relative to the outer panel to position a third array of openings, different than the second array of openings, in at least partial alignment with the first array of openings” - claim 12.
Lee (US 20160249123 A1) discloses shutters and openings but does not adequately disclose the above limitations. See also PTO-892 for related arrays of openings and shutter arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB R CRUM/            Examiner, Art Unit 2835